         Case 3:20-cr-00207-BR        Document 20       Filed 04/28/21       Page 1 of 1




MARK C. COGAN, OSB 920167
JEFFREY A. TURNOY, OSB 124814
1500 SW FIRST AVENUE, SUITE 780
PORTLAND, OR 97201
503-827-8092
email: mark@coganlawoffice.com
ATTORNEY FOR DEFENDANT SHANT SINGH AHUJA


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION

UNITED STATES OF AMERICA,                   )       CASE No. 3:20-cr-00207-BR
          Plaintiff,                        )
                                            )       DEFENDANT’S UNOPPOSED MOTION
       vs.                                  )       TO CONTINUE TRIAL DATE
                                            )
SHANT SINGH AHUJA,                          )
          Defendant.                        )
                                            )


       Defendant SHANT SINGH AHUJA, through counsel, Mark C. Cogan, respectfully

moves the above-entitled Court, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B), to continue his

trial, which is presently scheduled for May 18, 2021, for a period of approximately 120 days, to

September 21, 2021. This motion is based on the reasons set forth in the accompanying

declaration of counsel.

       Mr. Ahuja understands that this motion will result in excludable delay under the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

       Respectfully submitted this 28th day of April, 2021.



                                                s/d Mark C. Cogan
                                                Mark C. Cogan, OSB #920167
                                                Attorney for SHANT SINGH AHUJA
